Case 6:17-cv-02206-CEM-GJK Document 306 Filed 07/14/21 Page 1 of 6 PageID 8575




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

 NUVASIVE, INC.,                          )
                                          )
                                          )
      Plaintiff,                          ) Case No.:
                                          ) 6:17-cv-2206-Orl-41GJK
 VS                                       )
                                          )
                                          )
 ABSOLUTE MEDICAL, LLC, ABSOLUTE          )
 MEDICAL SYSTEMS, LLC, GREG               )
 SOUFLERIS, DAVE HAWLEY, and              )
 RYAN MILLER,                             )
                                          )
      Defendants.                         )
 _________________________________________)

   DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
                    BETTER RESPONSES
       COME NOW, Greg Soufleris (“Soufleris”) and Absolute Medical Systems,

 LLC (“AMS”) Defendants herein, and file this Defendants’ Response to Plaintiff’s

 Motion to Compel Better Responses and show this Court as follows:

                                 BACKGROUND

       Plaintiff NuVasive, Inc. (“NuVasive”) bears the burden on a motion to compel

 to show that the discovery thought is proportional to the needs of the case and the

 pending claims. Here, NuVasive cannot meet that threshold. NuVasive’s requests

 seek Soufleris’ personal tax returns and other personal financial documents, as well

 as the financial documents of unrelated entities. (Doc. 301-1.) Additionally,

                                          1
Case 6:17-cv-02206-CEM-GJK Document 306 Filed 07/14/21 Page 2 of 6 PageID 8576




 NuVasive’s requests to Soufleris seek the same information previously requested

 and produced in previous written discovery requests and deposition testimony.

 Similarly, NuVasive’s requests to AMS pose duplicative questions previously

 answered and seek tax returns and financial records not only for AMS, but for other

 unrelated non-party entities. (Doc. 302-2.)

       Considering the duplicative nature of the requests, and the lack of

 proportionality to the pending claims, NuVasive’s motion to compel should be

 denied.

                                     ARGUMENT

       In a motion to compel, the party seeking to compel responses bears the burden

 of proving the information it seeks is relevant. Costa v. Metro Life Ins. Co., 2018

 U.S. Dist. LEXIS 58110, *5-6 (M.D. Fla. 2018). A party may obtain discovery of

 “any nonprivileged matter that is relevant to any party’s claim or defense and

 proportional to the needs of the case, considering the importance of the issues at

 stake in the action, the amount in controversy, the parties’ relative access to relevant

 information, the parties’ resources, the importance of the discovery in resolving the

 disputes, and whether the burden or expense of the proposed discovery outweighs

 its likely benefit.” Fed. R. Civ. P. 26(b)(1).

       Rule 26's requirement that discovery be relevant "'signals to the court that it

 has the authority to confine discovery to the claims and defenses asserted in the

                                             2
Case 6:17-cv-02206-CEM-GJK Document 306 Filed 07/14/21 Page 3 of 6 PageID 8577




 pleadings, and signals to the parties that they have no entitlement to discovery to

 develop new claims or defenses that are not already identified in the pleadings.'" Id.

 at * 6. Discovery must be proportional to the needs of the case. Coleman v. Lennar

 Corp., 2018 U.S. dist. LEXIS 214354, *6 (S. D. Fla. Jun. 14, 2018). See also Herman

 v. Seaworld Parks & Entm’t, Inc., 2016 U.S. Dist. LEXIS 90880, *1 (M.D. Fla.

 2016) (“Discovery is shaped by the allegations in the complaint in that discovery

 must be relevant to the claims at issue in the litigation.”); Steel Erectors, Inc. v. AIM

 Steel Int’l, Inc., 312 F.R.D. 673, 676–77 (S.D. Ga. Jan. 4, 2016) (court denied

 plaintiff’s motion to compel irrelevant material to prevent needless litigation costs,

 which would defeat Rule 26(b)(1)’s goal of proportionality).

       Factors concerning proportionality “must start with the actual claims and

 defenses in the case, and a consideration of how and to what degree the requested

 discovery bears on those claims and defenses." Digital Assur. Certification, LLC v.

 Pendolino, 2017 U.S. Dist. LEXIS 160399, *24 (M.D. Fla. 2017). To satisfy the

 proportionality requirement, the requested information “must be more than

 tangentially related to the issues that are actually at stake in the litigation.” Flynn v.

 Square one Distrib., Inc., 2016 U.S. Dist. LEXIS 68645, *4 (Fla. M.D. May 25,

 2016.); Edmonson v. Velvet Lifestyles, LLC, 2016 U.S. Dist. LEXIS 167564, *7

 (S.D. Fla. Dec. 5, 2016) (“Plaintiffs here must make a ‘threshold showing’ and

 confront reality that ‘[m]ere speculation that information might be useful will not

                                             3
Case 6:17-cv-02206-CEM-GJK Document 306 Filed 07/14/21 Page 4 of 6 PageID 8578




 suffice.’”). Discovery has "never been a license to engage in an unwieldy,

 burdensome and speculative fishing expedition." Murphy v. Deloitte & Touche

 Group Ins. Plan, 619 F. 3d 1151, 1163 (l0th Cir. 2010).

       Florida law recognizes that a person's financial information is private and

 that discovery should be limited to matters relating to contested issues in the

 case. See Woodward v. Berkery, 714 So. 2d 1027, 1035-36 (Fla. 4th DCA 1998).

 Thus, in prejudgment discovery, a party is entitled only to the opponent's financial

 records that pertain to the pending action. See Regions Bank v. MDG Frank

 Helmerich, LLC, 118 So. 3d 968, 969 (Fla. 2DCA 2013). With respect to the piercing

 the corporate veil claim, Plaintiff must establish by a preponderance of the evidence

 that: “(1) the shareholder dominated and controlled the corporation to such an extent

 that the corporation[’s] independent existence, was in fact non-existent and the...

 shareholders were in fact alter egos of the corporation; (2) the corporate form must

 have been used fraudulently or for an improper purpose; and (3) the fraudulent or

 improper use of the corporate form caused injury to the claimant.” In re

 Hillsborough Holdings Corp., 166 B.R. at 468–69 (citing Dania Jai–Alai Palace,

 Inc. v. Sykes, 450 So. 2d 1114 (Fla.1984)).

       Here, NuVasive’s requests for Soufleris and AMS’ tax returns and the

 financial documents of unrelated non-party entities are not proportional to the claims

 pending before this Court. Particularly because Count VII of the Complaint (piercing

                                           4
Case 6:17-cv-02206-CEM-GJK Document 306 Filed 07/14/21 Page 5 of 6 PageID 8579




 the corporate veil against Soufleris) is likely to be bifurcated by consent.1

 Accordingly, NuVasive’s motion to compel production of tax returns, nonparties’

 financial documents, and previously answered requests, should be denied in its

 entirety.

 Dated July 14, 2021.


                                               Respectfully,

                                               /s/ Bryan E. Busch
                                               Bryan E. Busch, Esquire (Pro Hac Vice)
                                               bb@buschmills.com
                                               BUSCH, MILLS & SLOMKA, LLP
                                               6400 Powers Ferry Road, N.W. Suite 391
                                               Atlanta, Georgia 30339
                                               (404) 800-4062 (Telephone)
                                               Attorneys for Defendants




 1
     Defendants’ Unopposed Motion to Bifurcate Trial will be filed by end of week.
                                                  5
Case 6:17-cv-02206-CEM-GJK Document 306 Filed 07/14/21 Page 6 of 6 PageID 8580




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 14, 2021, I electronically filed the
 foregoing with the Clerk of the Court utilizing the CM/ECF system. I further certify
 that I electronically transmitted a true copy to:

       R. Craig Mayfield, Esquire
       cmayfield@bradley.com
       Diana N. Evans, Esquire
       dnevans@bradley.com
       Bradley Arant Boult Cummings LLP
       100 North Tampa Street, Suite 2200
       Tampa, Florida 33602
       Attorneys for NuVasive

       Christopher W. Cardwell, Esquire (pro hac vice)
       ccardwell@gsrm.com
       Mary Taylor Gallagher, Esquire (pro hac vice)
       mtgallagher@gsrm.com
       M. Thomas McFarland (pro hac vice)
       tmcfarland@gsrm.com
       Gullett, Sanford, Robinson & Martin, PLLC
       150 Third Avenue South, Suite 1700
       Nashville, TN 37201
       Attorneys for NuVasive


                                       /s/ Bryan E. Busch
                                       Bryan E. Busch, Esq. (Pro Hac Vice)
                                       bb@buschmills.com




                                          6
